Order entered October 7, 2013




                                              In The
                                     Court of Appeals
                              Fifth District of Texas at Dallas
                                        No. 05-13-00257-CR
                                        No. 05-13-00279-CR

                              ROY GLENN WHITTAKER, Appellant

                                                V.

                                 THE STATE OF TEXAS, Appellee

                          On Appeal from the Criminal District Court No. 3
                                       Dallas County, Texas
                          Trial Court Cause Nos. F12-62953-J, F10-60058-J

                                             ORDER
        The Court REINSTATES the appeals.

        On August 26, 2013, we ordered the trial court to make findings regarding why

appellant’s brief has not been filed. We ADOPT the findings that: (1) appellant desires to

pursue the appeals; (2) appellant is indigent and represented by court-appointed counsel Nanette

Hendrickson; (3) Ms. Hendrickson’s explanation for the delay in filing appellant’s brief is her

workload; and (4) Ms. Hendrickson requested thirty days from the September 9, 2013 hearing to

file appellant’s brief.

        While the appeal was abated, the State filed a motion to dismiss the appeal in cause no.

05-13-00279-CR for want of jurisdiction. The State asserts that in this cause no., the trial court
did not revoke appellant’s community supervision, but instead modified the conditions and

extended the term of supervision, which is not appealable. See Basaldua v. State, 558 S.W.2d 2

(Tex. Crim. App. 1977). Appellant did not respond to the State’s motion. We have reviewed the

record and agree with the State. Therefore, we will dispose of the appeal in cause no. 05-13-

00279-CR in due course.

        We ORDER appellant to file his brief in cause no. 05-13-00257-CR within THIRTY

DAYS of the date of this order.

        We DIRECT the Clerk to send copies of this order, by electronic transmission, to

counsel for all parties.


                                                  /s/    DAVID EVANS
                                                         JUSTICE